Bussell, J.
The defendant in the court below was indicted for murder and convicted of involuntary manslaughter, and he excepts to the judgment overruling his motion for a new trial. *565Pie can not complain of his conviction of involuntary manslaughter so far as the evidence is concerned, because the evidence on the part of the State would have authorized a verdict of guilty of murder. By the Penal Code, §67, it is provided that “where such involuntary killing shall happen in the commission of an unlawful act which, in its consequences, naturally tends to destroy the life of a human being, or is committed in the prosecution of a riotous intent, or of a crime punishable by death or confinement in the penitentiary, the offense shall be deemed and adjudged to be murder.” Nor will he be permitted to complain that the judge charged the jury upon the subject of involuntary manslaughter, because the judge certifies that the law of involuntary manslaughter in the commission of an unlawful act was given in charge at the request of the defendant’s counsel. Having invoked the charge, the defendant can not insist that the offense covered thereby is not involved in the case. Burley v. State, 130 Ga. 344 (60 S. E. 1006); Harris v. State, 120 Ga. 169 (47 S. E. 520); Robinson v. State, 120 Ga. 312 (47 S. E. 968); Quattlebaum v. State, 119 Ga. 433 (46 S. E. 677); Steed v. State, 123 Ga. 569 (51 S. E. 627); Threlkeld v. State, 128 Ga. 660 (58 S. E. 49); Howard v. State, 115 Ga. 244 (41 S. E. 654), and citations.

Judgment affirmed.